Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Registration Nos. 333-111303 and 333-200307), pertaining to the Jacada Ltd. 2003 Share Option and Incentive Plan and the Jacada Ltd. 2012 Share Option and Incentive Plan, of our report dated April 30, 2015 with respect to the consolidated financial statements of Jacada Ltd. and its subsidiaries included in this Annual Report (Form 20-F) for the year ended December 31, 2014. /s/ KOST, FORER, GABBAY and KASIERER Tel-Aviv, Israel KOST, FORER, GABBAY and KASIERER April 30, 2015 A member of EY Global
